Citation Nr: 1030909	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a left hamstring injury with semitendinosus tear with myositis 
ossificans and degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for 
a left lower extremity compression of the sciatic nerve.

3.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1955. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and February 2008 Decision Review 
Officer (DRO) decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In the 
December 2006 rating decision, the DRO granted service connection 
for a left hamstring injury with semitendinosus tear with 
myositis ossificans and degenerative joint disease of the left 
knee and assigned a 10 percent disability evaluation.  In a 
February 2008 rating decision, the DRO granted service connection 
for a left lower extremity compression of the sciatic nerve and 
assigned a 10 percent disability evaluation. 

In October 2008, the Veteran presented testimony before the 
undersigned in a hearing held in Washington, D.C.  A copy of the 
hearing transcript has been associated with the file.

In November 2008, the Board remanded for further development.  
The Board specifically instructed the RO to provide the Veteran 
with orthopedic and neurological examinations and to readjudicate 
the claims.  In May 2010, the Veteran was afforded joints, 
muscles, and neurological examinations, and his claims were 
readjudicated in a May 2010 supplemental statement of the case.  
Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

The issue of service connection for a right leg disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected left lower extremity 
disabilities.  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  As such, the issue is now 
properly before the Board.  See Rice, supra; see also VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left hamstring injury with semitendinosus tear 
with myositis ossificans involves moderate injury to Muscle Group 
XIII and is consistent with moderate instability of the left 
knee.

2.  The Veteran's left lower extremity compression of the sciatic 
nerve is productive at most of mild incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not 
more, for a left hamstring injury with semitendinosus tear with 
myositis ossificans and degenerative joint disease of the left 
knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256 to 5263, 4.73, Diagnostic Code 5313 (2009).   

2.  The criteria for an initial rating in excess of 10 percent 
for a left lower extremity compression of the sciatic nerve have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.123, 4.124, 4.214a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2007 and September 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In the August 
and September 2007 letters, along with letters dated in March 
2008 and November 2008, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Since these claims are appeals of initial ratings, fully 
satisfactory notice was delivered after they were adjudicated. 
 However, the RO subsequently readjudicated the claims based on 
all the evidence in the May 2010 supplemental statement of the 
case.  The Veteran was able to participate effectively in the 
processing of his claims.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.   As the Board will discuss in detail in its analysis 
below, the Veteran was provided with multiple VA examinations.  
The reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  These examination include 
pertinent orthopedic and neurological findings that are 
sufficient to rate the Veteran's disabilities under the 
appropriate rating criteria.  The Board, therefore, concludes 
that these examination reports are adequate for purposes of 
rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Additionally, as noted above, the Veteran presented testimony 
before the undersigned.  Thus, the duties to notify and assist 
have been met.
	
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Since the initial grant of service connection, the Veteran's 
disabilities have been assigned 10 percent disability ratings.  
In an appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will thus consider entitlement to 
"staged ratings" in this case.

Left Hamstring Injury 

The Veteran essentially contends that his left hamstring injury 
with semitendinosus tear with myositis ossificans and 
degenerative joint disease of the left knee is more disabling 
than contemplated by the current 10 percent disability 
evaluation.

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  See 
generally, 38 C.F.R. § 4.73.

Under VA regulations, a slight muscle disability results from an 
injury that is a simple muscle wound without debridement or 
infection.  38 C.F.R. § 4.56 (d)(1)(i).  Service department 
records must show a superficial wound with brief treatment and 
return to duty, as well as healing with good functional results.  
There must be no evidence of any of the cardinal signs or 
symptoms of muscle disability.   38 C.F.R. § 4.56 (d)(1)(ii).  
The objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, atrophy, or 
impaired tonus, as well as be negative for impairment of function 
or retained metallic fragments in the muscle tissue.  38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection. It requires some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring.  
It requires indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, and intermuscular 
binding and scarring.  It requires ragged, depressed and adherent 
scars; loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of severe 
muscle disability: (a) x-ray evidence of minute multiple 
scattered foreign bodies; (b) adhesion of the scar; (c) 
diminished muscle excitability on electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile. Id.

Finally, an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).

The RO has evaluated the Veteran's disability as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5313 which 
involves disability of Muscle Group XIII.  The muscles involved 
in Muscle Group XIII include the posterior thigh and hamstring 
complex, including the biceps femoris, the semimembranosus, and 
the semitendinosus. Functions of Muscle Group XIII include the 
muscles involved in extension of the hip and flexion of the knee; 
outward and inward rotation of the flexed knee; acting with 
rectus femoris and Sartorius; synchronizing simultaneous flexion 
of the hip and the knee, and extension of the hip and knee by 
belt-over pulley action at knee joint.

This diagnostic code provides for a 0 percent disability rating 
where the disability is slight; a 10 percent disability rating 
where the disability is moderate; a 30 percent disability rating 
where the disability is moderately severe, and a maximum 40 
percent disability rating where the disability is severe.  38 
C.F.R. § 4.73, Diagnostic Code 5313.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions. 38 C.F.R. § 4.56(a).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder. 38 C.F.R. § 4.55(d).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups. 38 C.F.R. § 4.55(e).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance. The functional loss may be due to absence of part, 
or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

The Board initially notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

Service treatment records show that the Veteran ruptured his left 
hamstring following a football injury.  There was swelling of the 
thigh and he complained of slight discomfort when the leg was 
stretched straight.  At that time, he was diagnosed with a left 
hamstring muscle hernia.  He was hospitalized for three days and 
then discharged to light duty.  The Board finds that by history, 
the muscle injury was no more than moderate in severity.  In this 
regard, the evidence, to include service treatment records, do 
not show hospitalization for a prolonged period for treatment of 
the wound; through and through or deep penetrating wound with 
debridement prolonged infection, or sloughing of soft parts; and 
intermuscular scarring consistent with moderately severe muscle 
injury.  

The medical records since service also show that the injury 
resulted in no more than moderate injury to the muscle group.  
The records show that in March 2005, the Veteran indicated having 
problems with his left lower extremity, and repeatedly falling.  
When getting up from a sitting position, his left lower extremity 
could not tell he is up.  On evaluation, the clinician noted that 
the Veteran was very tight and guarded of the left hip; the left 
hip held tight in a flexed position at 90 degrees because of fear 
of pain.  While the Veteran reported a mass or knot over the 
proximal hamstrings of the left, the clinician was unable to feel 
such symptomatology.  The assessments included status-post lower 
extremity injury over the left proximal hamstring area and left 
knee with medial meniscal tear, mild chondral thinning and 
irregularity on the medial femoral condyle and on the medial 
patellar facet.  

In July 2005, the Veteran was noted to have had some atrophy of 
the left semitendinosus muscle.  

In September 2005, the Veteran indicated that since service he 
has had episodes of numbness of the left leg especially on 
getting up from a chair.  When he sits especially over a sharp 
edge, the whole left leg goes numb and gives out when he tries to 
stand up; sensation returns after he does some walking.  He 
denied having any back pain and indicated that he recently 
noticed a lump on the proximal hamstring region but was not sure 
as to how long he had it.  He stated that the area became painful 
if he presses upon it; he did not use a cane and took no 
medication for his symptoms.  Examination demonstrated giving out 
of the left leg on getting up from the sitting position, after 
moving around he was able to start walking with a limp favoring 
the left side, he could toe-heel stand with poor balance, he was 
unable to squat and had trouble handling steps, he had full range 
of the hips without pain, and there was a bulge on the proximal 
hamstring region with a cleavage distally and another smaller 
bulge distally, which was tender to palpation.  The Veteran was 
able to contract the bulges with pain especially against 
resistance and could do a straight leg lift against gravity.  X-
ray studies showed mild degenerative joint disease of the left 
hip, and calcification on the proximal hamstring region (probably 
from myositis ossifications secondary to muscle injury).  An MRI 
of the pelvis showed some atrophy of the left semitendinosus 
muscle and a 6 millimeter indeterminate lesion within the right 
proximal femur.  An impression of remote hamstring rupture with 
retraction of the proximal muscle belly was noted.  

In November 2005, it was noted that an MRI showed semitendinosus 
muscle focal atrophy due to prior injury.  

On VA examination in September 2006, a muscle injury was noted 
without resultant intermuscular scarring, scar, nerve damage, 
tendon damage, bone damage, muscle herniation, loss of deep 
fascia or muscle substance, or limitation of any joint.  It was 
noted that muscle function was not normal in terms of comfort, 
endurance, and strength sufficient to perform activities of daily 
living; and overall function was characterized by tenderness over 
injured muscle.  An MRI demonstrated semitendinosus muscle focal 
atrophy which may have been due to prior injury.  

Another examination report in September 2006 noted inter muscular 
scarring in the mass of the proximal posterior thigh.  It was 
noted that muscle function was not normal and hamstring was 
decreased in strength 4/5 compared to uninjured extremity.  While 
there were residuals of nerve damage (myositis ossificans 
compression of sciatic nerve likely with peripheral neuropraxia 
symptoms occasionally) and limitation of motion, there were no 
scars, residuals of tendon damage, no residuals of bone damage, 
no muscle herniation, and no loss of deep fascia or muscle 
substance.  An MRI showed left thigh with semitendinosus muscle 
focal atrophy and myositis ossificans.  

On VA examination in December 2008, the examiner noted that the 
left thigh muscle group had been injured (muscle group 13, 
semitendinosus) resulting in muscle strength of four and tissue 
loss.  It was noted that there was no intermuscular scarring and 
muscle function was not normal as the Veteran had weakness.  
Although there were residuals of nerve damage (peripheral nerve), 
tendon damage (weakness), there were no scars, no bone damage, no 
muscle herniation, no loss of deep fascia or muscle substance, or 
limitation of motion of any joint.  The examiner noted that the 
Veteran's hamstring injury caused atrophy and weakness, and 
current severity was moderate.   

On VA examination in May 2010, the examiner noted that the 
Veteran had injured muscle group 13 on the left thigh with muscle 
strength of four and tissue loss.  There was no intermuscular 
scarring, scars, residuals nerve damage, residuals of tendon 
damage, residuals of bone damage, or muscle herniation.  It was 
noted that muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of daily 
living.  There was loss of deep fascia or muscle substance:  
there was a defect in the proximal medial hamstring muscle 
approximately 10 percent smaller than the contralateral side.  
There was no motion of any joint limited by the injury.  
Radiological testing showed mild degenerative changes in the knee 
joint and semitendinosus muscle focal atrophy which may have been 
due to a prior injury.  The examiner noted that residuals of this 
injury included continued weakness and cramping of the left 
hamstrings without identifiable neurological disabilities caused 
by the hamstring avulsion/ruptured hamstring muscle.  The 
examiner further indicated that left knee degenerative arthritis 
did not appear to be caused by the hamstring injury, which was 
more consistent with normal age and activity related degenerative 
findings.  

Based on the medical records since service, the Veteran's wound 
resulted in no more than moderate injury to the muscle group.  
While there was a defect in the proximal medial hamstring muscle 
and weakness, the overall evidence show that there was no 
intermuscular scarring, scars, residuals nerve damage, residuals 
of tendon damage, residuals of bone damage, or muscle herniation.  
Additionally, muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of daily 
living and there was no limitation of motion.  

In short, the evidence since service shows that the Veteran has, 
at most, a moderate injury as also acknowledged by VA examiners.   
In any case, rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  In reviewing the 
entire history of the muscle injury, the Board finds that the 
initial injury was most consistent with a moderate injury, and 
that the post-service evidence of record objectively shows no 
more than a moderate muscle injury of the muscle group. That 
evidence shows that the residuals of the Veteran's injury are 
weakness and cramping of the left hamstrings with no identifiable 
neurological disabilities.   

The Board accordingly finds that the Veteran's Muscle Group XIII 
injury is no more than moderate in nature.  Consequently, a 10 
percent evaluation would be assignable for the muscle group.

The Board has considered whether the muscle group injury could 
alternatively be rated under the diagnostic codes pertaining to 
disability of the knee.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. § 
4.71a, Diagnostic Code 5010.

Degenerative arthritis, established by X-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable 
evaluation is warranted for knee flexion limited to 60 degrees, a 
10 percent evaluation is warranted for knee flexion limited to 45 
degrees, a 20 percent evaluation is warranted where knee flexion 
is limited to 30 degrees, a 30 percent evaluation is  warranted 
when flexion is limited to 15 degrees.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable 
evaluation is warranted for leg extension limited to 5 degrees, a 
10 percent evaluation is warranted for leg extension limited to 
10 degrees, a 20 percent evaluation is warranted for leg 
extension limited to 15 degrees, a 30 percent evaluation is 
warranted for leg extension limited to 20 degrees, a 40 percent 
evaluation is warranted for leg extension limited to 30 degrees, 
and a 50 percent evaluation is warranted for leg extension 
limited to 45 degrees. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if it is slight, a 20 
percent rating if it is moderate, and a 30 percent if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5262, a 10 percent rating is warranted for 
malunion of the tibia and fibula with a slight knee or ankle 
disability.  A 20 percent rating is assigned for malunion of the 
tibia and fibula with a moderate knee or ankle disability.  A 30 
percent rating is assigned for malunion of the tibia and fibula 
with a marked knee or ankle disability.  A 40 percent rating is 
assigned for nonunion of the tibia and fibula with loose motion, 
requiring a brace.

Under Diagnostic Code 5263, a maximum 10 percent rating is 
warranted for genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic 
Code 5263.

On VA examination in September 2005, the Veteran had full range 
of motion of the left knee with moderate crepitation; there was 
no tenderness, effusion, or instability.  McMurray's sign and 
Lachman was stable.  X-ray studies showed mild degenerative joint 
disease of the left knee joints and a left patella alta with 
narrowing of the patellofemoral joint and bone spurs on the 
patella.  

On VA joints examination in September 2006, the examiner noted 
that the Veteran's left knee symptoms included giving way, pain, 
and weakness; but there was no deformity, instability, stiffness, 
episodes of dislocation or subluxation, locking, effusion, affect 
on motion of any joints, flare-ups, or inflammation.  On 
evaluation, the examiner noted that the Veteran had an antalgic 
gait but no evidence of abnormal weight bearing.  Active range of 
motion was 5 to 95 degrees with pain beginning at 20 degrees and 
ending at 95 degrees.  There was no additional limitation of 
motion on repetitive use, nor was there joint ankylosis.  The 
examiner found crepitus and painful moment, but no bumps 
consistent with Osgood-Schlatter's disease, mass behind the knee, 
clicks or snaps, grinding, instability, patellar abnormality, 
meniscus abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  A diagnosis of left knee degenerative joint 
disease was noted.  

On VA knee examination in December 2008, the examiner noted that 
while the left knee demonstrated pain, it did not evidence 
deformity, giving way, instability, stiffness, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation, locking, effusions, inflammation, 
affect motion of the joint, or flare-ups of joint disease.  The 
Veteran was not able to stand for more than a few minutes or walk 
more than a few yards; he always used his cane.  On evaluation, 
the examiner observed that the Veteran had an antalgic gait 
without other evidence of abnormal weight bearing.  The examiner 
found crepitation and grinding, but no tenderness, guarding of 
movement, bumps consistent with Osgood-Schlatter's disease, mass 
behind the knee, clicks or snaps, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or bursae, or 
other knee abnormalities.  Range of motion was 0 to 120 degrees 
without objective evidence of pain following repetitive motion or 
additional limitation after three repetitions of range of motion.  
There was no joint ankylosis.  The examiner noted the left knee 
disability was mild to moderate in severity. 

On VA knee examination in May 2010, the Veteran indicated that he 
use a cane and fell frequently without it.  It was noted that the 
left knee demonstrated instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, repeated 
effusions, swelling, and tenderness; however, there was no 
deformity, giving way, episodes of dislocation, or subluxation.  
There were moderate flare-ups every two to three weeks which 
lasted for hours and were precipitated by increased activity or 
squatting.  The Veteran reported that there was moderate to 
severe impairment on limitation of motion or other functional 
impairment during flare-ups.  

On examination, the examiner noted that the Veteran had an 
antalgic gait without other evidence of abnormal weight bearing.  
The examiner found no weakness, tenderness, abnormal motion, 
guarding of movement, bumps consistent with Osgood-Schlatter's 
disease, mass behind the knee, instability, patellar abnormality, 
locking, effusion, or dislocation.  He noted crepitation, clicks 
or snaps, meniscus abnormality, and a positive McMurray's test.  
Range of motion of the left knee was 0 to 135 degrees without 
objective evidence of pain following repetitive motion or 
additional limitation after three repetitions of range of motion 
testing.  There was no joint ankylosis.  It was noted that x-rays 
dated in August 2006 showed no obvious acute fractures or 
dislocations, but there was mild narrowing of the knee joint 
space and some flattening of the tibial plateau with mild 
osteophytic spurring.  The examiner noted that the Veteran's left 
knee resulted in decreased mobility, weakness, and fatigue, and 
decreased strength of the left lower extremity and pain.  He 
further commented that degenerative joint disease of the left 
knee was mild to moderate based on the subjective and objective 
findings.  The examiner opined that the Veteran's degenerative 
arthritis did not appear to be caused by his hamstring 
disability.  Rather, the degenerative changes were consistent 
with the Veteran's age and activity level.  

VA treatment records dated throughout the applicable period show 
complaints of left knee swelling and pain, use of a cane and left 
knee brace as needed.  He also testified to frequent falls. 

In this case, the evidence shows that the Veteran has pain and 
instability of the left knee requiring the use of assistive 
devices commensurate with a moderate impairment to warrant a 
higher rating of 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  However, a higher rating is not 
warranted as his symptoms do not approximate severe impairment.  
While crepitus and painful motion was noted during examination, 
the examiner found no instability.  Likewise, despite reports of 
pain, he December 2008 examiner found no instability or episodes 
of dislocation or subluxation.  While the most recent VA 
examination in May 2010 notes instability the examiner, after 
considering the Veteran's subjective complaints and objective 
findings determined that the severity was mild to moderate rather 
than severe as contemplated by a higher rating under Diagnostic 
Code 5257.  

Additionally, a higher rating is not warranted under other rating 
criteria as his left knee range of motion was the most limited on 
his initial VA examination in September 2006 when he demonstrated 
range of motion from 5 to 95 degrees.  However, he has 
consistently been able to flex and extend further since that 
initial examination.  In any case, even at his most limited range 
of motion, a compensable evaluation is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Additionally, he 
does not experience any additional loss of motion with repetitive 
motion testing or due to pain or other complaints.  See Deluca 
supra.  Nor is there evidence of any actual impairment of the 
tibia or fibula, ankylosis, dislocated semilunar cartilage, or 
genu recurvatum to warrant a higher rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5256, 5258, 5263.  In sum, at 
most the Veteran's knee disorder would be ratable as 20 percent 
disabling based on instability.  

To the extent that the Veteran has shown X-ray evidence of 
arthritis in the left knee, the Board observes that the May 2010 
examiner has opined that this arthritis is not related to his 
service-connected hamstring injury.  Rather, it is attributable 
to his age and activity levels.  Accordingly, a rating under 
Diagnostic Code 5003 or 5010 is not warranted.  

Based on the foregoing, the Board finds that, since the effective 
date of service connection, the Veteran's disability was 20 
percent disabling under Diagnostic Code 5257.  See Fenderson, 
supra.

Left Lower Extremity Compression of the Sciatic Nerve

The Veteran essentially contends that his left lower extremity 
compression of the sciatic nerve is more disabling than 
contemplated by the current 10 percent disability evaluation. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 
to 100 percent in proportion to the impairment of motor, sensory, 
or mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in December 2008, the Veteran's motor function 
impairment was weakness with the left leg knee flexion without 
affect to a specific nerve.  Sensory function evaluation showed 
the left vibration, pain, light touch, and position sense were 
all normal.  Left knee and ankle reflex were both 2+, and left 
plantar flexion (Babinski reflex) was normal.  There was muscle 
atrophy, less muscle mass on the left hamstring.  There were no 
tremors, tics, or other abnormal movements nor was the function 
of any joint affected by the nerve disorder.  Gait was antalgic.  
The diagnosis was left leg weakness with hamstring injury, 
possible sciatic nerve damage.  

A December 2009 examination report noted there was no evidence of 
incomplete or complete sciatic nerve paralysis. 

On VA examination in May 2010, the Veteran complained of pain in 
his left groin area.  On neurological evaluation, the examiner 
noted that the Veteran was normal in bulk and tone, no drift or 
tremor, and strength was intact 5/5 in all four limbs.  There was 
mild decreased vibration, coordination was intact, reflexes were 
symmetrical 2+ with toes down going, painful gait, and positive 
Patrick's maneuver on the left leg.  The examiner indicated that 
he could not find any neurological abnormality in the nerve 
conduction examination or in the EMG evaluation that would 
explain the Veteran's symptoms.  He stated that he suspected the 
Veteran's main problem was orthopedic rather than neurological. 

VA clinical records note treatment for sciatica.  

At the outset, the Board notes that the Veteran testified at his 
hearing that he does not have complete paralysis.  See hearing 
transcript, page 8.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent for left lower extremity compression of the 
sciatic nerve.  As noted above, a 20 percent evaluation is 
assigned under Diagnostic Code 8520 for moderate incomplete 
paralysis.  In this case, pertinent evidence associated with the 
Veteran's claims file does not demonstrate any neurological 
abnormality to warrant a higher rating.  While he has 
demonstrated leg weakness, sensory and neurological evaluations 
have been normal.  Indeed, the 2010 VA examiner could find no 
separate neurological pathology and felt that the Veteran's 
current complaints were orthopedic in nature.  

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was more than 10 percent disabling.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are not 
competent to provide medical opinion evidence as to the current 
severity of a disability or whether his symptoms are attributed 
to neurological or orthopedic conditions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the Board has placed 
greater probative value on the objective findings rendered by the 
various medical professions who have the requisite training and 
knowledge to render medical opinions.  

Finally, the Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.



ORDER

An initial rating of 20 percent, but not more, for a left 
hamstring injury with semitendinosus tear with myositis 
ossificans and degenerative joint disease of the left knee is 
granted subject to the regulations governing the award of 
monetary benefits.

An initial rating in excess of 10 percent for a left lower 
extremity compression of the sciatic nerve is denied.


REMAND

Since the Board issued its prior remand in November 2008, the 
Court of Appeals for Veterans Claims (Court) issued a decision 
holding that a claim for a total rating based on unemployability 
due to service- connected disability (TDIU), either expressly 
raised by the Veteran or reasonably raised by the record involves 
an attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In the present case, the issue of TDIU 
has been raised.  While the retired in 1988, he testified at his 
hearing before the Board that he obtained additional employment 
after this retirement until July 2005 when he retired again due 
to his leg disability.  Accordingly, the issue of entitlement to 
TDIU has been raised.  Therefore, further development is 
warranted to ascertain whether the Veteran's service connected 
disabilities render him unemployable.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In light of the above, the Board finds 
that the Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability is 
demonstrated.

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the Veteran a duty-
to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2. The Veteran should be scheduled for an 
appropriate VA examination to determine the 
effect of her service-connected 
disabilities on employability.  The claims 
folder should be made available to the 
examiner.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service connected disabilities. 

The examination report must include a 
complete rationale for all opinions and 
conclusions reached.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue remaining on appeal.  
If the benefit is not granted in full, the 
appellant and representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board.

The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


